PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gerfast et al.
Application No. 14/999,184
Filed: 9 Apr 2016
For: Electric vehicle charger connections made by vehicle motion only

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.181, filed September 4, 2020, requesting withdrawal of the holding of abandonment of the above-identified application.

The petition under 37 CFR 1.181 is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This period is not extendable under 37 CFR 1.136(a).  See 37 CFR 1.181(f).

According to the Notice of Abandonment, mailed August 21, 2020, this application was held abandoned due to applicant’s alleged failure to timely file a proper reply to the Office letter mailed October 25, 2019. The August 21, 2020 Notice of Abandonment states no reply was received. However, no Office letter was mailed on October 25, 2019. 

The application is currently abandoned, but for a reason other than that which was stated in the August 21, 2020 Notice of Abandonment.

On September 12, 2017, the Office mailed a final Office action. Applicant did not timely file a proper reply. Therefore, the application became abandoned on December 13, 2017. Applicant filed a grantable petition to revive under 37 CFR 1.137(a) on December 26, 2018.  The Office granted the petition under 37 CFR 1.137(a) on February 11, 2019, as petitioner asserts. A notice of appeal was the reply component of the petition. The February 11, 2019 petition decision explains that applicant was under a two month deadline to an appeal brief under 37 CFR 41.37 and the required fee See 1205.01 Time for Filing Appeal Brief. This extendable two month period ran from the mail date of the February 11, 2019 decision on petition. 

The application is currently abandoned because applicant did not file a proper appeal brief or other appropriate follow-up submission within 2 months of the mail date of the February 11, 2019 decision on petition.

Applicant filed a request for reconsideration/amendment on April 8, 2019. On September 18, 2019 applicant filed a paper which appears to belatedly characterize the April 8, 2019 submission as an appeal brief. 

The examiner did not consider the April 8, 2019 filing to be an appeal brief. The October 28,
2019 Advisory action explains the April 8, 2019 filing was treated as a request for reconsideration/amendment and states the filing did not place the application in condition for allowance and the amendment would not be entered. 

Applicant is advised that an appeal brief contains the following:

37 CFR 41.37  Appeal brief.
…
(c) Content of appeal brief. 
(1) Except as otherwise provided in this paragraph, the brief shall contain the following items under appropriate headings and in the order indicated in paragraphs (c)(1)(i) through (v) of this section, except that a brief filed by an appellant who is not represented by a registered practitioner need only substantially comply with paragraphs (c)(1)(i), (c)(1)(ii), (c)(1)(iv), and (c)(1)(v) of this section: 
(i) Real party in interest. A statement identifying by name the real party in interest at the time the appeal brief is filed, except that such statement is not required if the named inventor or inventors are themselves the real party in interest. If an appeal brief does not contain a statement of the real party in interest, the Office may assume that the named inventor or inventors are the real party in interest. 
(ii) Related appeals, interferences, and trials. A statement identifying by application, patent, appeal, interference, or trial number all other prior and pending appeals, interferences, trials before the Board, or judicial proceedings (collectively, "related cases") which satisfy all of the following conditions: involve an application or patent owned by the appellant or assignee, are known to appellant, the appellant’s legal representative, or assignee, and may be related to, directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal, except that such statement is not required if there are no such related cases. If an appeal brief does not contain a statement of related cases, the Office may assume that there are no such related cases. 
(iii) Summary of claimed subject matter. A concise explanation of the subject matter defined in each of the rejected independent claims, which shall refer to the specification in the Record by page and line number or by paragraph number, and to the drawing, if any, by reference characters. For each rejected independent claim, and for each dependent claim argued separately under the provisions of paragraph (c)(1)(iv) of this section, if the claim contains a means plus function or step plus function recitation as permitted by 35 U.S.C. 112(f), then the concise explanation must identify the structure, material, or acts described in the specification in the Record as corresponding to each claimed function with reference to the specification in the Record by page and line number or by paragraph number, and to the drawing, if any, by reference characters. Reference to the patent application publication does not satisfy the requirements of this paragraph. 
(iv) Argument. The arguments of appellant with respect to each ground of rejection, and the basis therefor, with citations of the statutes, regulations, authorities, and parts of the Record relied on. The arguments shall explain why the examiner erred as to each ground of rejection contested by appellant. Except as provided for in §§ 41.41, 41.47 and 41.52, any arguments or authorities not included in the appeal brief will be refused consideration by the Board for purposes of the present appeal. Each ground of rejection contested by appellant must be argued under a separate heading, and each heading shall reasonably identify the ground of rejection being contested (e.g., by claim number, statutory basis, and applied reference, if any). For each ground of rejection applying to two or more claims, the claims may be argued separately (claims are considered by appellant as separately patentable), as a group (all claims subject to the ground of rejection stand or fall together), or as a subgroup (a subset of the claims subject to the ground of rejection stand or fall together). When multiple claims subject to the same ground of rejection are argued as a group or subgroup by appellant, the Board may select a single claim from the group or subgroup and may decide the appeal as to the ground of rejection with respect to the group or subgroup on the basis of the selected claim alone. Notwithstanding any other provision of this paragraph, the failure of appellant to separately argue claims which appellant has grouped together shall constitute a waiver of any argument that the Board must consider the patentability of any grouped claim separately. Under each heading identifying the ground of rejection being contested, any claim(s) argued separately or as a subgroup shall be argued under a separate subheading that identifies the claim(s) by number. A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim. 
(v) Claims appendix. An appendix containing a copy of the claims involved in the appeal. 

The April 8, 2019 submission was not an appeal brief, under the regulations.

In light of the above discussion, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is dismissed.

Petitioner is encouraged to file a petition to revive under 37 CFR 1.137(a) because the abandonment of this application was unintentional. 

A grantable petition to revive under Rule 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m) - $1050 for a small entity; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and $170 fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

An appropriate reply would be an appeal brief in compliance with 37 CFR 41.37 or a request for continued examination.

The form for filing a petition to revive an unintentionally abandoned application accompanies this decision for petitioner’s convenience.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window 
Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

	
By fax:			(571) 273-8300
			ATTN: Office of Petitions


By internet:		EFS-Web 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures: blank form PTO/SB/64 -  Petition For Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) and Privacy Act Statement